Case 8:21-cv-00839-SDM-AAS Document 108-1 Filed 07/24/21 Page 1 of 2 PageID 3743




                                                                                             July 23, 2021


  Dear Cruise Industry Colleagues,

  As you are aware, the Conditional Sailing Order (CSO) specifies public health measures onboard
  cruise ships including screening and diagnostic testing of passengers and crew; emergency
  response plans relating to medical and housing capacity for isolation and quarantine; simulated
  voyages to test the cruise ship operator’s health and safety protocols;1 and a certification process
  for ships that meet CDC’s requirements for safer sailing.

  As per the Preliminary Injunction Order, entered by the U.S. District Court for the Middle
  District of Florida on June 18, 2021, and the U.S. Court of Appeals for the Eleventh Circuit’s
  Order of July 23, 2021, sua sponte vacating its previous order of July 17, 2021, and denying
  appellants’ “Time-Sensitive Motion for Stay Pending Appeal and Administrative Stay,” the CSO
  and accompanying measures, such as technical instructions, are currently nonbinding
  recommendations for cruise ships arriving in, located within, or departing from a port in Florida.
  However, CDC will continue to operate the CSO as a voluntary program for such ships.

  Accordingly, cruise ship operators are requested to inform the CDC Maritime Unit of any ships
  operating out of Florida ports that will continue to follow all of the CSO’s provisions on a
  voluntary basis. Please email this information to eocevent349@cdc.gov by 5:00 PM EDT on
  July 26, 2021. The CDC Maritime Unit will consider any ships operating out of Florida ports as
  choosing to not follow the CSO’s provisions on a voluntary basis for which a response is not
  received by this deadline.

  For ships operating out of Florida ports and choosing to not follow the CSO’s provisions on a
  voluntary basis, the following requirements – which are necessary to protect the public’s health,
  and which remain unaffected by the Preliminary Injunction Order –immediately apply:

      •    Ships must report individual cases of illness or death,2 including COVID-19 cases, to the
           CDC Quarantine Station per 42 CFR §§ 71.21, 71.35.
      •    Ships remain subject to inspection under 42 CFR § 71.31(a) to prevent the introduction,
           transmission, or spread of communicable diseases; this includes, for example, inspections
           when the ship has on board individuals reportable under 42 CFR § 71.21.

  1
    In lieu of conducting a simulated voyage, cruise ship operator responsible officials, at their discretion, may sign
  and submit to CDC an attestation under 18 U.S.C. § 1001 that 95 percent of crew (excluding any newly embarking
  crew in quarantine) are fully vaccinated and submit to CDC a clear and specific vaccination plan and timeline to
  limit cruise ship sailings to 95 percent of passengers who have been confirmed by the cruise ship operator as fully
  vaccinated prior to sailing.
  2
    Cruise ship operators are also advised to report COVID-like illness to the quarantine station.
Case 8:21-cv-00839-SDM-AAS Document 108-1 Filed 07/24/21 Page 2 of 2 PageID 3744




     •   If sanitary measures are required under 42 CFR part 71 to prevent the introduction,
         transmission, or spread of communicable diseases, CDC may detain the ship under 42
         CFR §§ 71.31(b), 71.32(b), pending the completion of such measures.
     •   Under CDC’s color-coding system, ships choosing to not follow the CSO’s provisions on
         a voluntary basis will be designated as “Gray.” This means that CDC cannot confirm that
         the cruise ship operator’s health and safety protocols align with CDC’s standards for
         protecting passengers, crew, port personnel, and communities against the public health
         risks posed by COVID-19.
     •   Because CDC cannot confirm that the cruise ship operator’s health and safety protocols
         align with CDC’s standards, CDC will cease its exercise of enforcement discretion
         concerning the requirements of CDC’s Mask Order for ships choosing to not follow the
         CSO’s provisions. Accordingly, like other conveyances, these ships will immediately be
         required to comply with the requirements of CDC’s Mask Order. For more information
         about this Order and Frequently Asked Questions, please see Requirement for Face
         Masks on Public Transportation Conveyances and at Transportation Hubs.

  CDC continues to believe that the CSO’s public health measures—informed by the best available
  public health science and developed with input from cruise industry colleagues—represent the
  most effective way of continuing to protect the public’s health. For that reason, CDC urges
  cruise ship operators to continue to follow the CSO’s public health measures. Regardless, we are
  committed to continuing our partnership to ensure a safer and healthier sailing environment for
  your passengers and crew.

  Sincerely,




  CAPT Aimee Treffiletti, USPHS
  Maritime Unit
  Global Migration Task Force
